Citation Nr: 1450737	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  08-39 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of the 40 percent rating for right knee degenerative joint disease, status post arthroscopic surgeries, to include the propriety of the reduction to 10 percent disabling from June 1, 2007.  

2.  Entitlement to restoration of the 30 percent rating for left knee chondromalacia patella, to include the propriety of the reduction to 10 percent disabling from June 1, 2007.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from May 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to report for an in-person (i.e., Travel Board) hearing before a Veterans Law Judge (VLJ) in February 2014.  He failed to report for the hearing; however, his attorney requested that the hearing be rescheduled.  As the VLJ who was scheduled to preside over the February 2014 hearing ruled that the Veteran provided good cause for his failure to report, a remand is necessary to afford the Veteran a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



